DETAILED ACTION
This Office Action is in response to the applicant's amendment filed August 5th, 2021. In virtue of this communication, claims 1-8 and 10-19 are currently presented in the instant application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2015/0348994 A1; hereinafter Liu) in view of Chiu et al. (US 2017/0170201 A1; hereinafter Chiu).

With respect to claim 1, Liu discloses a display substrate in Figs. 4-7, comprising: 

a display component (array substrate) arranged on a surface of the base substrate 21 (see Figs. 4-5C and paragraphs 32, 33); and 
a package layer 24 covering the display component (array substrate) (see Figs. 4-5C and paragraph 33), 
wherein the display component (array substrate) comprises: 
a display area (middle of array substrate) (see Figs. 4-7 and paragraphs 32-34); and 
a peripheral area (area comprising scan lines and data lines) surrounding the display area (see Figs. 4-7 and paragraphs 32-34), the peripheral area provided with a signal line pattern (scan line 22a) having an inclined side along a direction perpendicular to an extending direction of the signal line pattern (scan line 22a) (see Figs. 4-5C and paragraphs 32, 33; note inclined sides of 22a in Fig. 5C).
Liu does not explicitly disclose the signal line pattern having an inclined side with a slope angle of less than 90 degrees. Additionally, Liu does not disclose wherein the signal line pattern comprises a first signal line sub-pattern and a second signal line sub-pattern arranged one on another, the first signal line sub-pattern is located between the second signal line sub-pattern and the base substrate, and an etching selection ratio of the first signal line sub-pattern to the second signal line sub-pattern is less than one under an etching effect of the same etching solution.
Chiu discloses a display substrate in at least Figs. 1-5B further comprising a signal line pattern 121 having an inclined side with an angle of less than 90 degrees, and wherein the signal line pattern 121 comprises a first signal line sub-pattern (Ti 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the signal line pattern having an inclined side of Liu would have a slope angle of less than 90 degrees wherein the signal line pattern comprises a first signal line sub-pattern and a second signal line sub-pattern arranged one on another, the first signal line sub-pattern is located between the second signal line sub-pattern and the base substrate, and an etching selection ratio of the first signal line sub-pattern to the second signal line sub-pattern is less than one under an etching effect of the same etching solution as taught by Chiu because with such a configuration the purpose of maintaining aperture ratio, reducing resistance, and reducing transmitted signal decay can be accomplished (see Chiu: paragraph 44).

With respect to claim 2, the combination of Liu and Chiu discloses the display substrate of claim 1, wherein the signal line pattern 121 has an inclined side with a slope angle of less than 60 degrees (see Chiu: Fig. 4A and paragraphs 34, 40, 44).

With respect to claim 10, Liu and Chiu discloses the display substrate of claim 1, wherein the display component (array substrate) comprises a conductive film layer (gate metal layer) other than the signal line pattern (scan line 22a), and the signal line pattern (scan line 22a) and the conductive film layer (gate metal layer) of the display component (array substrate) are arranged in a same layer and made of a same material (see Liu: Figs. 4-5C and paragraphs 32, 33).

With respect to claim 12, the combination of Liu and Chiu discloses a display device comprising the display substrate of claim 1 (see Liu: Figs. 4-5C and paragraphs 32, 33, 54).

With respect to claim 13, the combination of Liu and Chiu discloses the display device of claim 12, wherein the signal line pattern 121 has an inclined side with a slope angle of less than 60 degrees (see Chiu: Fig. 4A and paragraphs 34, 40, 44).

Claims 3-8, 11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2015/0348994 A1; hereinafter Liu) in view of Chiu et al. (US 2017/0170201 A1; hereinafter Chiu) as applied to claim 3 or 12 above, and further in view of Kwon et al. (US 2016/0035812 A1; hereinafter Kwon).

With respect to claim 3, the combination of Liu and Chiu discloses the display substrate of claim 1.

Kwon discloses a display in at least Figs. 1A, 1B, 7, and 8A wherein (a signal line pattern) 120 has a concave-convex structure protruded or depressed along the direction perpendicular to extending direction of the signal line pattern 120, the concave-convex structure comprises a plurality of convex portions spaced apart from each other, and a concave groove is formed between adjacent two of the plurality of convex portions (see Figs. 1A, 1B, 7, and 8A and paragraphs 75, 100, 101, 114, 118, 119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inclined side of the combination of Liu and Chiu would have a concave-convex structure protruded or depressed along the direction perpendicular to extending direction of the signal line pattern, the concave-convex structure comprises a plurality of convex portions spaced apart from each other, and a concave groove formed between adjacent two of the plurality of convex portions based on the teachings of Kwon because splitting of the trace into multiple sub-traces may provide a backup electrical pathway in case one of the sub-traces is damaged by cracks (see Kwon: paragraph 103).

With respect to claim 4, the combination of Liu, Chiu, and Kwon discloses the display substrate of claim 3, wherein the inclined side extends along an extending 

With respect to claim 5, the combination of Liu, Chiu, and Kwon discloses the display substrate of claim 3, wherein a minimum width of the signal line pattern 120 along a direction perpendicular to an extending direction of the signal line pattern is between 2 µm and 24 µm (see Kwon: Figs. 1A, 1B, 7, 8A, and paragraphs 116, 118, 119).

With respect to claim 6, the combination of Liu, Chiu, and Kwon discloses the display substrate of claim 3, wherein a depressed depth of the concave groove along a direction perpendicular to an extending direction of the signal line pattern 120 is equal to or less than 6 µm (see Kwon: Figs. 1A, 1B, 7, 8A, and paragraphs 116, 118, 119; a depth of groove is at least 6 µm).

With respect to claim 7, the combination of Liu, Chiu, and Kwon discloses the display substrate of claim 3, wherein a slope angle of the convex portion is less than a slope angle of a groove bottom of the concave groove (see Kwon: Figs. 1A, 1B, 7, and 8A and paragraphs 75, 100, 101, 114, 118, 119; note in Fig. 8A that slope in depth of grooves is greater than slope at flat part of outer trace at “L”).



With respect to claim 11, the combination of Liu and Chiu discloses the display substrate of claim 1.
The combination does not explicitly disclose wherein the signal line pattern comprises a power supply line pattern.
Kwon discloses a display in at least Figs. 1A, 1B, 2B, 7, and 8A wherein a signal line pattern 120 comprises a power supply line pattern (see Figs. 1A, 1B, 7, and 8A, and paragraphs 71, 75, 101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the signal line pattern of the combination of Liu and Chiu would comprises a power supply line pattern based on the teachings of Kwon because power supply line patterns are well known in the art and the display substrate of the combination of Liu and Chiu would not operate without a power supply line pattern (see MPEP 2144 I).

With respect to claim 14, the combination of Liu and Chiu discloses the display device of claim 12.
The combination does not disclose wherein the inclined side has a concave-convex structure protruded or depressed along the direction perpendicular to extending 
Kwon discloses a display device in at least Figs. 1A, 1B, 7, and 8A wherein (a signal line pattern) 120 has a concave-convex structure protruded or depressed along the direction perpendicular to extending direction of the signal line pattern 120, the concave-convex structure comprises a plurality of convex portions spaced apart from each other, and a concave groove is formed between adjacent two of the plurality of convex portions (see Figs. 1A, 1B, 7, and 8A and paragraphs 75, 100, 101, 114, 118, 119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inclined side of the combination of Liu and Chiu would have a concave-convex structure protruded or depressed along the direction perpendicular to extending direction of the signal line pattern, the concave-convex structure comprises a plurality of convex portions spaced apart from each other, and a concave groove formed between adjacent two of the plurality of convex portions based on the teachings of Kwon because splitting of the trace into multiple sub-traces may provide a backup electrical pathway in case one of the sub-traces is damaged by cracks (see Kwon: paragraph 103).

With respect to claim 15, the combination of Liu, Chiu, and Kwon discloses the display device of claim 14, wherein the inclined side extends along an extending direction of the signal line pattern 120, and a maximum width of the signal line pattern 

With respect to claim 16, the combination of Liu, Chiu, and Kwon discloses the display device of claim 14, wherein a minimum width of the signal line pattern 120 along a direction perpendicular to an extending direction of the signal line pattern is between 2 µm and 24 µm (see Kwon: Figs. 1A, 1B, 7, 8A, and paragraphs 116, 118, 119).

With respect to claim 17, the combination of Liu, Chiu, and Kwon discloses the display device of claim 14, wherein a depressed depth of the concave groove along a direction perpendicular to an extending direction of the signal line pattern 120 is equal to or less than 6 µm (see Kwon: Figs. 1A, 1B, 7, 8A, and paragraphs 116, 118, 119; a depth of groove is at least 6 µm).

With respect to claim 18, the combination of Liu, Chiu, and Kwon discloses the display device of claim 14, wherein a slope angle of the convex portion is less than a slope angle of a groove bottom of the concave groove (see Kwon: Figs. 1A, 1B, 7, and 8A and paragraphs 75, 100, 101, 114, 118, 119; note in Fig. 8A that slope in depth of grooves is greater than slope at flat part of outer trace at “L”).

With respect to claim 19, the combination of Liu, Chiu, and Kwon disclose the display device of claim 14, wherein an orthogonal projection of the convex portion on .

Response to Arguments
Applicant's arguments filed August 5th, 2021 have been fully considered but they are not persuasive.
The applicant argues that “Chiu does not explicitly mention ‘etching selection ratio’, let alone discloses or teaches the feature ‘an etching selection ratio of the first signal line sub-pattern to the second signal line sub-pattern is less than one under an etching effect of the same etching solution.’ Even though Chiu implicitly teaches Ti and Cu will react differently to some etching solution, Chiu at most teaches the etching selection ratio is not equal to one, but absolutely fails to teach the etching selection ratio is less than one.” The examiner respectfully disagrees. 
As outlined in the rejection above, Chiu discloses a signal line pattern 121 having an inclined side with an angle of less than 90 degrees. Chiu also discloses wherein the signal line pattern 121 comprises a first signal line sub-pattern (Ti layer) and a second signal line sub-pattern (Cu layer) arranged one on another, the first signal line sub-pattern (Ti layer) is located between the second signal line sub-pattern (Cu layer) and the base substrate 11, and an etching selection ratio of the first signal line sub-pattern (Ti layer) to the second signal line sub-pattern (Cu layer) is less than one under an etching effect of the same etching solution (see Chiu: Figs. 2-4A and paragraphs 31-33, 40, 45, 50). 
prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 I). The claims remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.K/Examiner, Art Unit 2829 

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829